Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0179752 to Swanson et al. (hereinafter “Swanson”).
Swanson discloses a flooring system comprising a top floor layer, a sub-floor and an underlayment disposed between the top floor layer and the sub-floor (abstract).  The underlayment comprises a foam layer 104 and an adhesive layer 110 and 112 provided on each surface of the foam layer.  A moisture vapor barrier layer 108 is adjacent to the adhesive layer 112 which defines as one of the major surfaces of the foamed polymeric sheet (paragraph 20; and figure 2B).  The foam layer is cross-linked foam layer (paragraphs 18, 21 and 26).  
Accordingly, the claims are anticipated by Swanson. 

Claims 1, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2002/0155274 to Ramesh et al. (hereinafter “Ramesh”).
Ramesh discloses a composite flooring material comprising a polyolefin foam sheet and a first film layer adhered to a first surface of the polyolefin foam sheet and a second film layer adhered to a second surface of the polyolefin foam sheet (abstract).  The first and second film layers are moisture barrier layers (paragraphs 27 and 30). 
As to claim 11, the first film layer comprises a polyolefin (paragraph 26).  The second film layer comprises polyolefin, and preferably a low density polyethylene (paragraph 28).  The first and second film layers and the foam sheet are bonded together by a bonding layer comprising a propylene/ethylene copolymer, or an ethylene vinyl acetate copolymer (paragraph 36).  
Ramesh does not explicitly disclose that the bonding layer and the first film layer; or the bonding layer and the second film layer are secured to each other by co-extrusion. The co-extruded laminate film is a product-by-process limitation not as yet shown to produce a patentably distinct composite. 
The examiner takes the position that the composite flooring material of Ramesh is identical to or only slightly different than the claimed composite prepared by the method set out in the claim, because the composite flooring material of Ramesh and the claimed composite are formed from the same materials, having structural similarity. 
A composite flooring material comprises a polyolefin foam sheet and a first film layer adhered to a first surface of the polyolefin foam sheet and a second film layer adhered to a second surface of the polyolefin foam sheet (abstract).  The first and second film layers are moisture barrier layers (paragraphs 27 and 30). 
The first film layer comprises a polyolefin (paragraph 26).  The second film layer comprises polyolefin and preferably a low density polyethylene (paragraph 28).  The first and second film layers and the foam sheet are bonded together by a bonding layer comprising a propylene/ethylene copolymer, an ethylene vinyl acetate copolymer (paragraph 36).  
The second film has a larger surface area than the foam sheet such that at least one edge of the second film extends beyond a corresponding edge of the foam sheet (figure 1; and paragraph 18).  An adhesive is provided along the at least a portion of the edge of the second film that extends beyond the corresponding edge of the foam sheet (paragraph 12).  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Ramesh.  
As to claim 12, the second film has a larger surface area than the foam sheet such that at least one edge of the second film extends beyond a corresponding edge of the foam sheet (figure 1; and paragraph 18).  
As to claim 13, an adhesive is provided on at least an extending portion of the second film (paragraph 12).  
Claims 1-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0335321 to Reisman et al. (hereinafter “Reisman”).
Reisman discloses a polymeric sheet useful as an underlayment, comprising a first surface and a second surface and an embossed pattern on at least one of the first and second surfaces (abstract).  The polymeric sheet comprises a foam layer and a laminate film layer adhered to the foam layer (paragraph 95).  The laminate layer is a moisture barrier layer (paragraph 95).  
As to claim 2, the foam layer is at least partially crosslinked (paragraph 77). 
As to claim 3, the foam layer comprises cork particles (paragraph 77). 
As to claims 4-6, the foam layer in Reisman and the claimed invention is obtained from an identical composition comprising at least one polyolefin resin, 0.2-25 phr of a chemical blowing agent, 0.1-2 phr of a crosslinking agent, 2.5-10 phr of cork particles and 0-3 phr of a dye (paragraph 77).  
The foam layer has a compression set, a tensile strength, an elongation break, a compressive stress within the ranges disclosed in Applicant’s disclosure (paragraphs 41-46).  
Therefore, the examiner takes the position that the foam cells having a first average foam cell distribution, and a second average foam cell distribution less than the first average foam cell distribution would inherently be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
The same token applies to a ratio of the first average foam cell diameter to the second average foam cell diameter of at least 6:1. This is also in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)  
As to claims 8, 9 and 18, the cork particles have an average particle size of 500 to 2000 microns; and the foam layer comprises an average foam cell diameter of 750 to 2500 microns (paragraphs 28 and 36).   These overlaps the claimed ranges. 	
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the average particle size of the cork particle and the average foam cell diameter of the foam layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that the average particle size of the cork particle and the average foam cell diameter of the foam layer are critical or provide unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the average particle size of the cork particle and the average foam cell diameter of the foam layer in the ranges instantly claimed motivated by the desire to provide a foam layer having great embossing structure and resiliency without compromising its moisture barrier functionality.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 10 and 14, the foam layer contains 1-15 phr of cork particles (paragraph 37). 
As to claim 15, the foam layer comprises a low density polyethylene (paragraph 35). 
As to claims 11, 16 and 17, the laminate layer comprises one or more layers comprising a thermoplastic film, a thermoplastic elastomer film, a water vapor barrier film and an adhesive layer (paragraph 74).  The laminate layer can be a low density polyolefin or ethylene vinyl acetate (paragraph 95).  The adhesive layer can be a melt adhesive and thus a thermoplastic adhesive (paragraph 95; and figure 4).  
This is a clear indication that the laminate layer can be a combination of the melt adhesive layer and the low density polyolefin.  Alternatively, the laminate layer is a combination of the melt adhesive layer and the ethylene vinyl acetate layer.  
Reisman does not explicitly disclose that the melt adhesive layer and the low density polyolefin is secured to each other by co-extrusion. The co-extruded laminate film is a product-by-process limitation not as yet shown to produce a patentably distinct composite. 
The examiner takes the position that the polymeric sheet of Reisman is identical to or only slightly different than the claimed composite prepared by the method set out in the claim, because the polymeric sheet of Reisman and the claimed composite are formed from the same materials, having structural similarity. 
Reisman discloses a polymeric sheet useful as an underlayment, comprising a first surface and a second surface and an embossed pattern on at least one of the first and second surfaces (abstract).  The polymeric sheet comprises a foam layer and a laminate film layer adhered to the foam layer (paragraph 95).  The laminate layer is a moisture barrier layer (paragraph 95).  
The foam layer is at least partially crosslinked (paragraph 77).  The foam layer comprises cork particles (paragraph 77). The foam layer in Reisman and the claimed invention is obtained from an identical composition comprising at least one polyolefin resin, 0.2-25 phr of a chemical blowing agent, 0.1-2 phr of a crosslinking agent, 2.5-10 phr of cork particles and 0-3 phr of a dye (paragraph 77).  
The foam layer has a compression set, a tensile strength, an elongation break, a compressive stress within the ranges disclosed in Applicant’s disclosure (paragraphs 41-46).  
The cork particles have an average particle size of 500 to 2000 microns; and the foam layer comprises an average foam cell diameter of 750 to 2500 microns (paragraphs 28 and 36).   
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Reisman.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman as applied to claim 1 above, and further in view of Ramesh.
Reisman does not explicitly disclose at least a portion of the moisture barrier layer extending beyond at least one edge of the foam layer and an adhesive provided on the at least the extending portion of the moisture barrier layer. 
Ramesh, however, discloses a composite flooring material comprising a polyolefin foam sheet and a first film layer adhered to a first surface of the polyolefin foam sheet and a second film layer adhered to a second surface of the polyolefin foam sheet (abstract).  The first and second film layers are moisture barrier layers (paragraphs 27 and 30). 
The second film has a larger surface area than the foam sheet such that at least one edge of the second film extends beyond a corresponding edge of the foam sheet (figure 1; and paragraph 18).  An adhesive is provided on at least the extending portion of the second film (paragraph 12).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least a portion of the laminate film layer extending beyond at least one edge of the foam layer motivated by the desire to provide an underlayment comprising a plurality of polymeric sheets adhered together wherein an extending portion of the laminate film layer of a polymeric sheet is adhered to a non-extending portion of the laminate film layer of adjacent polymer sheet.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an adhesive on at least an extending portion of the laminate film layer motivated by the desire to obtain improved adhesion between adjacent polymeric sheets.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788